DETAILED ACTION
Allowable Subject Matter
Claims 1-16 (renumbered as claims 1-16) are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 1-16 are allowed.  The reasons for allowance are clear on the record and in view of Applicant’s remarks (see pages 9-14) filed on 3 June 2021.    
In addition to Applicant’s remarks filed on 3 June 2021, neither Abraham nor Dao, either alone or in combination, anticipates or renders obvious the uniquely distinct features of “in case that a NIDD configuration procedure for the UE between the NEF and an application function (AF) is not performed previously, transmitting a message for triggering the NIDD configuration to the AF” as recited in claim 1 and similarly recited in claims 6, 9, and 14, over any of the prior art of record, alone or in combination.  Claims 2-5 depend on claim 1, claims 7-8 depend on claim 6, claims 10-13 depend on claim 9, and claims 15-16 depend on claim 14, and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Thursday, from 9 AM to 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645